DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Such et al. (US 2018/0137349 A1 or Pro. 62/422,000 hereinafter referred to as “Such”).
With respect to claim 1, Such discloses, in Figs.1-19, a method comprising: providing a convolutional neural network (CNN) model configured to evaluate conversational relevance of query-response pairs, wherein the CNN model (see Par.[0093] wherein the computer system 20 utilized to perform the initial learning protocols of the CNN to enable subsequent analysis and processing of the handwritten document 10) comprises: a first branch that comprises a plurality of convolutional layers with dynamic pooling to process a query (see Figs.4A-4B, 5, Par.[0101] wherein first CNN, such as the CNN depicted in FIGS. 4A and 4B, may be used to identify the word block and Fig. 5 is a flow chart of an embodiment of a method 80 to evaluate word blocks with a dictionary CNN to determine the hand written text of the word block 60; see Figs.4A-4B, 8A-8D, Par.[0095], [0098], [0100] and [0108]-[0109] wherein during first CNN one or more groups of (3×3 filter) convolution layers are separated by pooling operations and FIG. 4 is a schematic diagram illustrating the baseline architecture used. Starting with the input layer, the architecture is indicated by a convolutional layer and P(s) is a s×s pooling layer of stride s; see Par.[0083] wherein evaluating or determining redundant/likelihood or non-redundent/unlikelihood for duplicate symbols or word is disclosed), a second branch that comprises a plurality of convolutional layers with dynamic pooling to process candidate responses for the query (see Figs.14-19, Par.[0119]-[0121] wherein after first branch operation (e.g. in Fig.5) a single CNN may be utilized to perform multiple steps of the evaluation of the word block 60 and the word probability is evaluated against a threshold t for 
With respect to claim 2, Such discloses, in Figs.1-19, the method, wherein the dynamic pooling to process the query comprises executing, in the first branch, dynamic pooling processing operations that comprise: dividing a sentence representation of the query into at least two segments (see Figs.4A-4B, 8A-8D, Par.[0095], [0098], [0100] and [0108]-[0109] wherein during first CNN one or more groups of (3×3 filter) convolution layers are separated by pooling operations and FIG. 4 is a schematic diagram illustrating the baseline architecture used. Starting with the input layer, the architecture is indicated by a convolutional layer and P(s) is a s×s pooling layer of stride s; see Par.[0083] wherein evaluating or determining redundant/likelihood or non-redundent/unlikelihood for duplicate symbols or word is disclosed), evaluating redundant textual information in short text portions between the at least two 
With respect to claim 5, Such discloses, in Figs.1-19, the method, wherein the first branch further comprises a word embedding layer that generates a word embedding for a sentence representation of the query, wherein the word embedding comprises a plurality of feature vectors, each mapped to a word of the query, that are used as feature input for modeling, and wherein the first branch executes processing to evaluate the meaning of the query by modeling the feature input to abstract meanings of the short text portions of the sentence representation using the plurality of convolutional layers (see Par.[0133] wherein the pairing of word block length prediction along with a family of even convolution filters enable accurate symbol alignment; see Figs.4B, 6A-6B, 7, Par.[0078], [0080], [0087]-[0088], [0094], [0104]-[0107] and [0114] wherein character recognition using Convolutional Neural Networks (CNNs) or Fully Convolutional Neural Network (FCNN) is implemented and trained to learn and classify symbols from digitized handwriting samples and method to obtain character based classification without relying on predefined dictionaries or contextual information).
With respect to claim 6, Such discloses, in Figs.1-19, the method, wherein the dynamic pooling to process the candidate responses comprises executing, in the second branch, dynamic pooling processing operations that comprise: dividing a sentence representation of a candidate response into at least two segments, evaluating redundant textual information in short text portions between the at least two segments, and propagating non-redundant short text portions of the at least two segments for further processing (see Par.[0133] wherein the pairing of word block length prediction along with a family of even convolution filters enable accurate symbol alignment; see Figs.4B, 6A-6B, 7, Par.[0078], [0080], [0087]-[0088], [0094], [0104]-[0107] and [0114] wherein character recognition using Convolutional Neural Networks (CNNs) or Fully Convolutional Neural Network (FCNN) is implemented and trained to learn and classify symbols from digitized handwriting samples and method to obtain character based classification without relying on predefined dictionaries or contextual information).
With respect to claim 9, Xiong discloses, in Figs.1-8, the method, wherein the second branch further comprises a word embedding layer that generates a word embedding for a sentence representation of the candidate response, wherein the word embedding comprises a plurality of feature vectors, each mapped to a word of the candidate response, that are used as feature input for modeling, and wherein the second branch executes processing to evaluate the meaning of the candidate response by modeling the feature input to abstract meanings of the short text portions of the sentence representation for the candidate response using the plurality of convolutional layers (see Figs.14-19, Par.[0119]-[0121] wherein after first branch operation (e.g. in Fig.5) a single CNN may be utilized to perform multiple steps of the evaluation of the word block 60 and the word probability is evaluated against a threshold t for example using cross validation operator 156; (see Figs.14-19, Par.[0119]-[0121] wherein after first branch operation (e.g. in Fig.5) a single CNN may be utilized to perform multiple steps of the evaluation of the word block 60 and the word probability is evaluated against a threshold t for example using cross validation operator 156).
With respect to claim 10, Such discloses, in Figs.1-19, a system comprising: at least one processor; and a memory operatively connected with the at least one processor storing computer- executable instructions that, when executed by the at least one processor, causes the at least one processor to execute (see Figs.2-3, Par.[0091] wherein the computer system 20 utilized to perform one or more computer operations in order to digitize an image, extract words or phrases from the image, and subsequently process the words or phrases to identify the handwritten text includes a memory 22, a processor 24) a method that comprises: providing a convolutional neural network (CNN) model configured to evaluate conversational relevance of query-response pairs, wherein the CNN model (see Par.[0093] wherein the computer system 20 utilized to perform the initial learning protocols of the CNN to enable subsequent analysis and processing of the handwritten document 10) comprises: a first branch that executes processing operations to: evaluate the meaning of a query by modeling feature input to abstract meanings of short text portions of a sentence representation of the query using a plurality of convolutional layers (see Figs.4A-4B, 5, Par.[0101] wherein first CNN, such as the CNN depicted in FIGS. 4A and 4B, may be used to identify the word block and Fig. 5 is a flow chart of an embodiment of a method 80 to evaluate word blocks with a dictionary CNN to determine the hand written text of the word .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Such in view of Xiong et al. (US 2018/0329884 A1 hereinafter referred to as “Xiong”).
With respect to claim 3, Such discloses all the limitations of claim 2. Moreover, Such discloses, in Figs.1-19, the method, wherein the first branch further comprises a plurality of convolutional layers with max pooling (see Par.[0098] wherein max pool is disclosed), and wherein the propagated non-redundant short text portions of the at least two segments are further evaluated using the plurality of convolutional layers with max pooling to propagate, as the first input for the MLP layers, a number of short text portions associated with each of the at least two segments (see Figs.6A-6B, 7, 8A-8D, 9A-9G, 10A-10G, 11A-11H, 12A-12L,13A-13D, Par.[0110]-[0113], [0119]-[0121] wherein the word block 60 is inputted to a second CNN block 192 in such that word pictorial representations includes transitions along the word block 60 between the at least two segments or regions 122 separated by the dashed line 110). However, Such does not explicitly disclose a plurality of convolutional layers with k-max pooling, and wherein the propagated non-redundant short text portions of the at least two segments are further evaluated using the plurality of convolutional layers with k-max pooling to propagate.

Such and Xiong are analogous art because they are all directed to a CNN AI sentence character recognition, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Such to include Xiong because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify max pooling assigned to sentences pixels in Such by including parameter k-max pooling as taught by Xiong in order to utilize the learning precision offered by using k-max pooling thereby improved neural conversational or analysis approaches are desirable.
With respect to claim 4, Xiong discloses, in Figs.1-8, the method according to claim 3, wherein the number of short text portions determined as input for the MLP layers is determined based on a hyper-parameter set for k-max pooling (see Fig.3, Par.[0088], [0119] wherein first branch including k-max pooling as shown in FIG. 3 architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.).
With respect to claim 7, Such discloses all the limitations of claim 2. Moreover, Such discloses, in Figs.1-19, the method, wherein the second branch further comprises a plurality of convolutional layers with max pooling, and wherein the propagated non-redundant short text portions of the at least two segments for the candidate response are further evaluated using the plurality of convolutional layers with max pooling to propagate, as the second input for the MLP layers, a number of short text portions 
Xiong discloses, in Figs.1-8, the method according, wherein the first branch further comprises a plurality of convolutional layers with k-max pooling, and wherein the propagated non-redundant short text portions of the at least two segments are further evaluated using the plurality of convolutional layers with k-max pooling to propagate (see Fig.3, Par.[0088], [0119] wherein first branch including k-max pooling as shown in FIG. 3 architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.; the idea of redundant or non-redundant text is borrowed from Such).
Such and Xiong are analogous art because they are all directed to a CNN AI sentence character recognition, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Such to include Xiong because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify max pooling assigned to sentences pixels in Such by including parameter k-max pooling as taught by Xiong in order to utilize the learning precision offered by using k-max pooling thereby improved neural conversational or analysis approaches are desirable.
With respect to claim 8, Xiong discloses, in Figs.1-8, the method, wherein the number of short text portions determined as input for the MLP layers is determined based on a hyper-parameter set for k-max pooling (see Fig.3, Par.[0088], [0119] wherein first branch including k-max pooling as shown in FIG. 3 architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning which then applies approaches to generate a fully connected layer, for 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the cited prior art on form PTO-892, either alone or in combination teaches all the claimed limitations of claims 1 and 10.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818